      Case: 1:18-cr-00708-CAB Doc #: 14 Filed: 01/31/19 1 of 3. PageID #: 106




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                       )   CASE NO. 1:18-CR-708
                                                )
                      Plaintiff,                )   JUDGE CHRISTOPHER A. BOYKO
                                                )
       v.                                       )
                                                )
KENNETH TYSON,                                  )   DEFENDANT’S UNOPPOSED MOTION
                                                )   TO MODIFY BOND CONDITIONS
                      Defendant.                )

       Defendant Kenneth Tyson, through his undersigned counsel, respectfully moves for a

modification of his bond conditions to permit him to travel out of the Northern District of Ohio

between February 4, 2019, and February 6, 2019, to assist his partner as she undergoes a medical

procedure in the Southern District of New York. A memorandum in support of this Motion is

attached. The Government does not oppose this Motion.

                                            Respectfully submitted,

                                            /s/ Chris N. Georgalis
                                            Christos N. Georgalis (OH: 0079433)
                                            Flannery  Georgalis, LLC
                                            1375 E. 9th St., 30th Floor
                                            Cleveland, OH 44114
                                            Telephone: (216) 367-2095
                                            Facsimile: (216) 367-2095
                                            Email: chris@flannerygeorgalis.com

                                            Attorney for Defendant Kenneth Tyson




                                               1
 
      Case: 1:18-cr-00708-CAB Doc #: 14 Filed: 01/31/19 2 of 3. PageID #: 107



                                 MEMORANDUM IN SUPPORT

        On December 7, 2018, this Honorable Court set an unsecured appearance bond limiting

Mr. Tyson’s travel to the Northern District of Ohio. (Order Setting Conditions of Release, Doc.

5, PageID# 21.)

        Mr. Tyson’s significant other is scheduled to undergo a medical procedure in the Southern

District of New York between February 4, 2019, and February 6, 2019. She was originally

scheduled for the procedure later in February, but she was very recently notified that the procedure

was moved up to next week. Mr. Tyson seeks permission from this Court to travel with his

significant other for the purpose of assisting her with her needs as she travels to the medical facility,

undergoes these procedures, and travels back to Ohio.

        AUSA Carmen Henderson has been notified of this request, and she was provided details

about the nature of the medical procedures. The Government has no objection to the granting of

this request.

        WHEREFORE, Defendant Kenneth Tyson respectfully requests than an Order issue to

permit Defendant to travel out of the Northern District of Ohio between February 4, 2019, and

February 6, 2019, for the purpose of assisting his significant other as she undergoes medical

procedures in the Southern District of New York.

                                                Respectfully submitted,

                                                /s/ Chris N. Georgalis
                                                Christos N. Georgalis (OH: 0079433)
                                                Flannery  Georgalis, LLC
                                                1375 E. 9th St., 30th Floor
                                                Cleveland, OH 44114
                                                Telephone: (216) 367-2095
                                                Facsimile: (216) 367-2095
                                                Email: chris@flannerygeorgalis.com

                                                Attorney for Defendant Kenneth Tyson

                                                   2
 
      Case: 1:18-cr-00708-CAB Doc #: 14 Filed: 01/31/19 3 of 3. PageID #: 108



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                       /s/ Chris N. Georgalis
                                                       Christos N. Georgalis

                                                       Attorney for Defendant Kenneth Tyson




                                                  3
 
